Citation Nr: 1224407	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine (hereinafter cervical spine disability). 

2.  Entitlement to a disability rating in excess of 10 percent, for the period prior to April 22, 2008, and in excess of 10 percent, for the period beginning June 1, 2008, for degenerative joint disease of the lumbosacral spine (hereinafter lumbosacral spine disorder). 

3.  Entitlement to an initial compensable disability rating for headaches.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1978 to February 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri. 

In an April 2010 rating decision, the RO increased the disability rating for the service-connected degenerative joint disease of the lumbosacral spine to 100 percent disabling for the period beginning April 22, 2008, through June 1, 2008.  As that award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in April 2005, January 2009, and August 2010 when it was remanded for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately 
below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In August 2010, the Board remanded the Veteran's claims for attempts to be made to obtain previously identified private medical records for the disabilities at issue.  Although the Veteran failed to respond to a September 2010 notice letter asking him to submit completed Authorization and Consent Forms for Release of Information (VA Forms 21-4142) for the identified private treatment records, the RO determined that additional VA examinations were needed to evaluate the Veteran's disabilities on appeal.   The Veteran underwent another VA spine and neurologic examination in January 2012.

In the January 2012 VA spine examination report, the examiner noted that that the Veteran reported that he had recently applied for disability benefits from the Social Security Administration, but he had been denied and was currently appealing that denial.  The Veteran indicated that he sought Social Security Administration disability benefits, in part, because of the service-connected disabilities on appeal.  

Where VA has notice that a Veteran is receiving disability benefits from Social Security Administration and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security Administration disability benefits, and the supporting medical documents on which the decision was based.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Hayes v. Brown, 9 Vet. App. 67 (1996).  Since the Veteran seeks higher disability ratings for his service-connected disabilities on appeal, the Veteran's Social Security Administration records are potentially relevant.  Accordingly, on remand, every effort should be made to obtain the Veteran's Social Security Administration records and associate them with the claims file.

The report of the January 2012 VA examination also shows that the Veteran reported that he had to quit his job in the shipping industry because of the problems associated with his lumbar and cervical spine disabilities.  Since the Veteran essentially asserted that his spine disabilities prevent him from working, the claim for an increased rating for lumbar and cervical spine disabilities also includes the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of TDIU is part and parcel of a claim for an increased rating when it is raised by the claimant or the record); 38 C.F.R. §§ 3.340, 4.16 (2011).  

On remand, the agency of original jurisdiction (AOJ) should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law as to what is required to establish entitlement to TDIU.  

The RO/AMC should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.

In doing so, the RO/AMC should again ask the Veteran for his assistance in obtain the outstanding private treatment records from Drs. Charles Whetstone, James C. Gray, and Curtis D. Johnson, as identified on the August 2008 VA Form 21-4142.  
The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain copies of any Social Security Administration disability benefit determinations as well as any copies of the records on which such determinations were based.  A response from Social Security Administration, negative or positive, shall be associated with the claims file.

2.  The RO/AMC shall inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  Any additional development shall be undertaken as necessary.

3.  The RO/AMC shall obtain any outstanding records of VA treatment and associated them with the claims file.

4.  The RO/AMC shall attempt to seek the Veteran's assistance in obtaining any records regarding treatment by Drs. Charles Whetstone, James C. Gray, and Curtis D. Johnson, as identified on the August 2008 VA Form 21-4142.  Any additional pertinent records identified during the course of the remand shall also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, such shall be document this in the claims file, and the Veteran notified accordingly. 

5.  The RO/AMC shall then review the Veteran's claims file and undertake any additional development indicated. This may include, if necessary, arranging for the Veteran to undergo appropriate VA medical examinations to synthesize any new evidence in determining the extent and severity of his disorders.

6.  Thereafter, the RO/AMC should re-adjudicate the Veteran's claims for increased ratings, to include entitlement to a TDIU.  In the event that any claim is not resolved to the satisfaction of the appellant, he and his representative shall be provided a Supplemental Statement of the Case.  An opportunity to respond thereto must be provided.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

     


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


